 
Exhibit 10.5

 
ROOT9B TECHNOLOGIES, INC.
 
WAVIER OF ANTI-DILUTION RIGHTS
 
Effective August 29, 2016
 
Whereas, root9B Technologies, Inc. (the “Company”) is considering the issuance
of up to $10,000,000 in convertible promissory notes (the “New Notes”) that may
be converted by the holder thereof into an aggregate of up to 12,500,000 shares
of Common Stock of the Company (“Shares”) at a conversion price not less than
$0.80 per Share, which is less than the Exercise Price (as defined in the March
Agreement (as defined below)) and in connection therewith, warrants (the “New
Warrants”) to purchase an aggregate of up to 6,250,000 Shares at an exercise
price per Share not less than $0.80, which is less than the Applicable Exercise
Price Per Share (as defined in the March Warrants (as defined below));
 
Whereas, interest under the New Notes may be paid by the Company by the issuance
of shares of its capital stock (the “Interest Shares”), at a price per Share not
less than $0.80, which is less than the Exercise Price and the Applicable
Exercise Price Per Share;
 
Whereas, the undersigned are parties to that certain Amended and Restated
Securities Purchase Agreement, dated March 10, 2016 (the “March Agreement”)
providing the undersigned with certain rights upon the issuance of Additional
Stock (as defined in the March Agreement); and
 
Whereas, the Company has issued warrants, each dated as of March 10, 2016 (the
“March Warrants”), to the undersigned, providing the undersigned with certain
rights upon the issuance of Additional Stock (as defined in the March Warrants).
 
Now, therefore, the undersigned, constituting all of the Qualified Holders (as
defined in the March Agreement) and the Registered Holder (as defined in the
March Warrant) under each March Warrant, do hereby acknowledge and agree that
the New Notes, the New Warrants, any Shares issued upon conversion of the New
Notes, any Shares issued upon exercise of the New Warrants, and any Interest
Shares shall be excluded from the definition of, and shall not constitute,
Additional Stock (as that term is defined in the March Agreement and the March
Warrants) under the March Agreement and the March Warrants, and the undersigned
do hereby waive any rights that would arise in the event that any of the
foregoing securities constituted Additional Stock under the March Agreement
and/or the March Warrants.
 
 
[Signature page follows.]
 
 
 

 
 
This Waiver of Anti-Dilution Rights shall be effective as of the date first set
forth above. This Waiver of Anti-Dilution Rights may be executed in any number
of counterparts, each of which shall constitute an original and all of which
together shall constitute one action. Any copy, facsimile or other reliable
reproduction of this action may be substituted or used in lieu of the original
writing for any and all purposes for which the original writing could be used,
provided that such copy, facsimile or other reproduction be a complete
reproduction of the entire original writing.
 
Qualified Holders:
 
Bay Pond Partners, L.P.
By: Wellington Management Company LLP, as investment adviser
 
By: /s/ Emily Babalas
Name: Emily D. Babalas
Its: Managing Director and Counsel
 
Bay Pond Investors (Bermuda) L.P.
By: Wellington Management Company LLP, as investment adviser
 
By: /s/ Emily Babalas
Name: Emily D. Babalas
Its: Managing Director and Counsel
 
Ithan Creek Master Investors (Cayman) L.P.
By: Wellington Management Company LLP, as investment adviser
 
By: /s/ Emily Babalas
Name: Emily D. Babalas
Its: Managing Director and Counsel
 
Wolf Creek Partners, L.P.
By: Wellington Management Company LLP, as investment adviser
 
By: /s/ Emily Babalas
Name: Emily D. Babalas
Its: Managing Director and Counsel
 
Acknowledged and agreed by:
 
root9B Technologies, Inc.
 
By: /s/ Brian King
Name: Brian King
Its: Chief Operating Officer
 
 
 
 

